Case: 2:19-cv-02006-MHW-EPD Doc #: 81 Filed: 01/04/21 Page: 1 of 2 PAGEID #: 737




  IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
                        OHIO, EASTERN DIVISION


WILLIAM BURKE,                                 Case No. 2:19 cv 2006
                       Plaintiff,
                                                             JOINT STATUS REPORT
      v.
ANDREW ANGLIN et. al.                          Judge: Hon. Michael H. Watson

                       Defendants.             Magistrate Elizabeth A. Preston Deavers




                                     JOINT STATUS REPORT

       Pursuant to this Court’s November 20, 2020 order (Doc. # 80), William Burke and the

Traditionalist Workers Party file this joint status report. The parties to this report have agreed to

a resolution through an offer of judgment. The parties anticipate that judgment will be entered

within 14 days of this report and, accordingly, request 30 days to file an additional status report

if judgment has not been entered.

s/ Michael L. Fradin                                    s/ James E. Kolenich (per email authority)
Michael L. Fradin, Attorney at Law                     James E. Kolenich
8 N. Court St. Suite 403                               Kolenich Law Office
Athens, Ohio 45701                                     9435 Waterstone Blvd. #140
P: 847-986-5889                                        Cincinnati, OH 45249
F: 847-673-1228                                        P: 513-444-2150
Attorney for Plaintiff                                 F: 513-297-6065
                                                       Attorney for Traditionalist Worker Party
Case: 2:19-cv-02006-MHW-EPD Doc #: 81 Filed: 01/04/21 Page: 2 of 2 PAGEID #: 738




                                 CERTIFICATE OF SERVICE

       I certify that on this 4th day of January, 2021, the foregoing Joint Status Report was served

on all parties of record via this Court’s ECF system.


                                                              s/ Michael L. Fradin
                                                        Michael L. Fradin, Attorney at Law
